DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined.
The specification objections in the previous Office Action have been addressed and are withdrawn.
The § 101 double patenting rejections in the previous Office Action have been addressed and are withdrawn.

Claim Interpretation
As noted in the non-final office action mailed April 4, 2022 and acknowledged by the Applicant in the response filed April 22, 2022, this application includes claim limitations that use the word “means” and these limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2007/0226465 by Chaudry et al. (hereinafter referred to as “Chaudry”) in view of US Publication No. 2008/0084273 by Moore (hereinafter referred to as “Moore”).
Regarding claim 1, Chaudry discloses:
apparatus for processing data comprising: a processing pipeline having fetch circuitry to fetch instructions to be executed from a memory (Chaudry discloses, at ¶ [0019], an apparatus with a fetch pipe to fetch instructions from an instruction store.); 
one or more buffers to store instructions fetched from said memory by said fetch circuitry (Chaudry discloses, at ¶ [0019], a fetch buffer and instruction queue.). 
Chaudry does not explicitly disclose buffer control circuitry responsive to a programmable trigger: to stall a stallable portion of said processing pipeline downstream of said one or more buffers; to accumulate within said one or more buffers a burst of instructions comprising a number of instructions starting from a predetermined starting instruction; and when said number of instructions have been accumulated within said one or more buffers, to restart said stallable portion of said processing pipeline, wherein the programmable trigger comprises at least one of: a burst length parameter programmably specifying said number of instructions; and a hint instruction marking an end of said burst of instructions, wherein said buffer control circuitry comprises escape circuitry to detect an escape event, and, when said escape event is detected, to stop said accumulating to said one or more buffers and to restart said stallable portion.
However, in the same field of endeavor (e.g., pipelined processors) Moore discloses:
buffer control circuitry responsive to a programmable trigger: to stall a stallable portion of said processing pipeline downstream of said one or more buffers (Moore discloses, at ¶ [0039], control logic to stall (interlock), based on an interlock instruction, a pipeline at the bottom of (downstream) any of a plurality of issue queues, as disclosed at ¶ [0037].); 
to accumulate within said one or more buffers a burst of instructions comprising a number of instructions starting from a predetermined starting instruction (Moore discloses, at ¶ [0044], instructions after the interlock instruction are blocked from exiting the queues.); and 
when said number of instruction have been accumulated within said one or more buffers, to restart said stallable portion of said processing pipeline (Moore discloses, at ¶ [0044], releasing the interlock (restarting the pipeline) based on a condition, including the queue becoming full, which is a number of instructions.); and
wherein the programmable trigger comprises at least one of: a burst length parameter programmably specifying said number of instructions; and a hint instruction marking an end of said burst of instructions (Moore discloses, at ¶ [0038], the interlock instruction specifies a release condition. When the specified release condition is “queue full,” the interlock instruction implicitly specifies a number of instructions.); and
wherein said buffer control circuitry comprises escape circuitry to detect an escape event, and, when said escape event is detected, to stop said accumulating to said one or more buffers and to restart said stallable portion (Moore discloses, at ¶ [0041], release logic to detect a release condition and release the interlock (restart the pipeline).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Moore’s interlocking in order to improve testing of the pipeline. See Moore, e.g., ¶¶ [0034]-[0035].

Regarding claim 2, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, also discloses:
wherein said processing pipeline comprises execute circuitry to execute said instructions; issue circuitry to issue instructions fetched from said memory by said fetch circuitry to said execute circuitry for execution (Chaudry discloses, at ¶ [0020], an execution pipe and, at ¶ [0027], issue logic.).

Regarding claim 3, Chaudry, as modified, discloses the elements of claim 2, as discussed above. Chaudry, as modified, does not explicitly disclose wherein said stallable portion comprises said issue circuitry.
However, in the same field of endeavor (e.g., pipelined processors) Moore discloses:
wherein said stallable portion comprises said issue circuitry(Moore discloses, at ¶ [0039], control logic to stall (interlock), based on an interlock instruction, a pipeline at the bottom of (downstream) any of a plurality of issue queues, as disclosed at ¶ [0037].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Moore’s interlocking in order to improve testing of the pipeline. See Moore, e.g., ¶¶ [0034]-[0035].

Regarding claim 4 Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, does not explicitly disclose wherein said programmable trigger comprises at least one of: a start point parameter programmably specifying said predetermined starting instruction; and a burst length parameter programmably specifying said number of instructions.
However, in the same field of endeavor (e.g., pipelined processors) Moore discloses:
wherein said programmable trigger further comprises a start point parameter programmably specifying said predetermined starting instruction (Moore discloses, at ¶ [0041], the interlock instruction is the starting instruction (implicitly specifies itself).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Moore’s interlocking in order to improve testing of the pipeline. See Moore, e.g., ¶¶ [0034]-[0035].

Regarding claim 5, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, does not explicitly disclose wherein said number comprises a fixed burst length.
However, in the same field of endeavor (e.g., pipelined processors) Moore discloses:
wherein said number comprises a fixed burst length (Moore discloses, at ¶ [0038], the release condition. When the specified release condition is “queue full,” the number of instructions is fixed, i.e., the size of the queue.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Moore’s interlocking in order to improve testing of the pipeline. See Moore, e.g., ¶¶ [0034]-[0035].

Regarding claim 8, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, also discloses:
wherein said processing pipeline comprises decoder circuitry to decode instructions fetched by said fetch circuitry (Chaudry discloses, at ¶ [0019], a decode pipe.).

Regarding claim 9, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, also discloses:
wherein said one or more buffers stores said instructions fetched by said fetch circuitry before said instructions are supplied to said processing pipeline downstream of said fetch circuitry (Chaudry discloses, at ¶ [0019], a fetch buffer and instruction queue that store instructions before the instructions are sent to the execution pipe, which is downstream from the fetch pipe.).

Regarding claim 10, Chaudry, as modified, discloses the elements of claim 8, as discussed above. Chaudry, as modified, also discloses:
wherein said one or more buffers stores said instructions decoded by said decoder circuitry before said instructions are supplied to said processing pipeline downstream of said decoder circuitry (Chaudry discloses, at ¶ [0019], a fetch buffer and instruction queue. The issue queue stores decoded instructions before the instructions are sent to the execution pipe, which is downstream from the decoder pipe.).

Regarding claim 11, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, also discloses:
wherein said one or more buffers also temporarily stores instructions during operation of said processing pipeline independent of said programmable trigger (Chaudry discloses, at ¶ [0019], a fetch buffer and instruction queue that store instructions independent of stalling instructions.).

Regarding claim 12, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, also discloses:
wherein said one or more buffers supplies instructions within said burst of instructions to said processing pipeline with deterministic timings independent of latencies of fetching of said instructions within said burst of instructions from said memory to said one or more buffers by said fetch circuitry (Chaudry discloses, at ¶ [0019], a fetch buffer and instruction queue which decouple the fetch and decode pipes from later (downstream) stages. Decoupling means that the later stages are isolated from fetch (or decode) latencies and that instructions are provided from the fetch buffer and issue queue with deterministic timing.).

Regarding claim 13, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, does not explicitly disclose wherein said burst of instructions comprises built- in-self-test instructions for testing for faults within said apparatus.
However, in the same field of endeavor (e.g., pipelined processors) Moore discloses:
wherein said burst of instructions comprises built- in-self-test instructions for testing for faults within said apparatus (Moore discloses, at ¶ [0044], releasing the interlock (restarting the pipeline) based on a condition, including the queue becoming full, which is a number of instructions. The instructions released from the queue include the interlock instruction which is a built in self test instruction for testing for faults.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Moore’s interlocking in order to improve testing of the pipeline. See Moore, e.g., ¶¶ [0034]-[0035].

Regarding claim 14, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, also discloses:
wherein said execute circuitry atomically executes said burst of instructions (Chaudry discloses, at ¶ [0020], grouping instructions in the intruction queue and, at ¶ [0021], atomically executing sequences of instructions.).

Regarding claim 16, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, does not explicitly disclose wherein said escape event comprises at least one of: a time taken for said number of instructions to be fetched from said memory exceeds a threshold time; and one or more monitored events have occurred.
However, in the same field of endeavor (e.g., pipelined processors) Moore discloses:
wherein said escape event comprises at least one of: a time taken for said number of instructions to be fetched from said memory exceeds a threshold time; and one or more monitored events have occurred (Moore discloses, at ¶ [0044], a release condition can be a combination of events, including detecting upstream or downstream queues become full, which discloses one or more monitored events occurring.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Moore’s interlocking in order to improve testing of the pipeline. See Moore, e.g., ¶¶ [0034]-[0035].

Regarding claim 17, Chaudry, discloses:
apparatus for processing data comprising: a processing pipeline having fetch means for fetching instructions to be executed from a memory --Exr. Note-This limitation invokes § 112(f) and is interpreted as being limited to the fetch circuit disclosed in the specification (e.g., at ¶ [0029]), and equivalents.-- (Chaudry discloses, at ¶ [0019], an apparatus with a fetch pipe to fetch instructions from an instruction store.);
a one or more buffer means for storing instructions fetched from said memory by said fetch means --Exr. Note-This limitation invokes § 112(f) and is interpreted as being limited to the buffers disclosed in the specification (e.g., at ¶ [0030]), and equivalents.-- (Chaudry discloses, at ¶ [0019], a fetch buffer and instruction queue.).
Chaudry does not explicitly disclose buffer control means responsive to a programmable trigger: for stalling a stallable portion of said processing pipeline downstream of said one or more buffer means; accumulating within said one or more buffer means a burst of instructions comprising a number of instructions starting from a predetermined starting instruction; and when said number of instructions have been accumulated within said one or more buffer means, for restarting said stallable portion of said processing pipeline, wherein the programmable trigger comprises at least one of: a burst length parameter programmably specifying said number of instructions; and a hint instruction marking an end of said burst of instructions wherein said buffer control means comprises an escape means to detect an escape event, and, when said escape event is detected, to stop said accumulating to said one or more buffers and to restart said stallable portion.
However, in the same field of endeavor (e.g., pipelined processors) Moore discloses:
buffer control means responsive to a programmable trigger: for stalling a stallable portion of said processing pipeline downstream of said one or more buffer means --Exr. Note-This limitation invokes § 112(f) and is interpreted as being limited to the buffer control circuitry disclosed in the specification (e.g., at ¶ [0031]), and equivalents.-- (Moore discloses, at ¶ [0039], control logic to stall (interlock), based on an interlock instruction, a pipeline at the bottom of (downstream) any of a plurality of issue queues, as disclosed at ¶ [0037].);; 
accumulating within said one or more buffer means a burst of instructions comprising a number of instructions starting from a predetermined starting instruction (Moore discloses, at ¶ [0044], instructions after the interlock instruction are blocked from exiting the queues.); and 
when said number of instruction have been accumulated within said one or more buffer means, for restarting said stallable portion of said processing pipeline (Moore discloses, at ¶ [0044], releasing the interlock (restarting the pipeline) based on a condition, including the queue becoming full, which is a number of instructions.); and
wherein the programmable trigger comprises at least one of: a burst length parameter programmably specifying said number of instructions; and a hint instruction marking an end of said burst of instructions (Moore discloses, at ¶ [0038], the interlock instruction specifies a release condition. When the specified release condition is “queue full,” the interlock instruction implicitly specifies a number of instructions.); and
wherein said buffer control means comprises an escape means to detect an escape event, and, when said escape event is detected, to stop said accumulating to said one or more buffers and to restart said stallable portion (Moore discloses, at ¶ [0041], release logic to detect a release condition and release the interlock (restart the pipeline).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Moore’s interlocking in order to improve testing of the pipeline. See Moore, e.g., ¶¶ [0034]-[0035].

Regarding claim 18, Chaudry, discloses:
a method of processing data comprising: fetching instructions to be executed from a memory (Chaudry discloses, at ¶ [0019], an apparatus with a fetch pipe to fetch instructions from an instruction store.);; and 
…one or more buffers (Chaudry discloses, at ¶ [0019], a fetch buffer and instruction queue.).
Chaudry does not explicitly disclose in response to a programmable trigger,: stalling a stallable portion of a processing pipeline downstream, accumulating within said one or more buffers a burst of instructions comprising a number of instructions starting from a predetermined starting instruction; and when said number of instruction have been accumulated within said one or more buffers, for restarting said stallable portion of said processing pipeline, wherein the programmable trigger comprises at least one of: a burst length parameter programmably specifying said number of instructions; and a hint instruction marking an end of said burst of instructions wherein the method further comprises detecting an escape event, and, when said escape event is detected, stopping said accumulating to said one or more buffers and restarting said stallable portion.
However, in the same field of endeavor (e.g., pipelined processors) Moore discloses:
in response to a programmable trigger: stalling a stallable portion of a processing pipeline downstream (Moore discloses, at ¶ [0039], control logic to stall (interlock), based on an interlock instruction, a pipeline at the bottom of (downstream) any of a plurality of issue queues, as disclosed at ¶ [0037].); 
accumulating within said one or more buffers a burst of instructions comprising a number of instructions starting from a predetermined starting instruction (Moore discloses, at ¶ [0044], instructions after the interlock instruction are blocked from exiting the queues.);  and 
when said number of instruction have been accumulated within said one or more buffers, for restarting said stallable portion of said processing pipeline (Moore discloses, at ¶ [0044], releasing the interlock (restarting the pipeline) based on a condition, including the queue becoming full, which is a number of instructions.); and
wherein the programmable trigger comprises at least one of: a burst length parameter programmably specifying said number of instructions; and a hint instruction marking an end of said burst of instructions (Moore discloses, at ¶ [0038], the interlock instruction specifies a release condition. When the specified release condition is “queue full,” the interlock instruction implicitly specifies a number of instructions.); and
wherein the method further comprises detecting an escape event, and, when said escape event is detected, stopping said accumulating to said one or more buffers and restarting said stallable portion (Moore discloses, at ¶ [0041], release logic to detect a release condition and release the interlock (restart the pipeline).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Moore’s interlocking in order to improve testing of the pipeline. See Moore, e.g., ¶¶ [0034]-[0035].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudry in view of Moore in view of US Patent No. 6,671,795 by Marr et al. (hereinafter referred to as “Marr”).
Regarding claim 6, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, does not explicitly disclose wherein said programmable trigger comprises execution of a hint instruction marking a start of said burst of instructions.
However, in the same field of endeavor (e.g., pipelined processors) Marr discloses:
wherein said programmable trigger comprises execution of a hint instruction marking a start of said burst of instructions (Marr discloses, at col. 2, line 56-col. 3, line 7, a SET hint instruction.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Marr’s pause instruction in order to improve performance by enabling power saving, i.e., a low-power mode. See, e.g., Marr, col. 1, lines 8-12.

Regarding claim 7, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, does not explicitly disclose wherein said programmable trigger comprises setting a programmable flag within a configuration register to prime said buffer control circuitry to perform said actions of stalling, accumulating and restarting in synchronism with a synchronising instruction within a stream of instruction to be executed.
wherein said programmable trigger comprises setting a programmable flag within a configuration register to prime said buffer control circuitry to perform said actions of stalling, accumulating and restarting in synchronism with a synchronising instruction within a stream of instruction to be executed (Marr discloses, at col. 2, line 56-col. 3, line 7, the SET instruction causes a bit flag to be set in memory for the duration of the stall.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Marr’s pause instruction in order to improve performance by enabling power saving, i.e., a low-power mode. See, e.g., Marr, col. 1, lines 8-12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudry in view of Moore in view of US Publication No. 2014/0181482 by Smaus et al. (hereinafter referred to as “Smaus”).
Regarding claim 15, Chaudry, as modified, discloses the elements of claim 1, as discussed above. Chaudry, as modified, does not explicitly disclose store forwarding circuitry to buffer given write data of a pending data write to a given memory address before said given write data is written to said memory, and to service with said given write data stored within said store forwarding circuitry a subsequent data read of said given address while said data write is still pending.
However, in the same field of endeavor (e.g., pipelined processors) Smaus discloses:
store forwarding circuitry to buffer given write data of a pending data write to a given memory address before said given write data is written to said memory, and to service with said given write data stored within said store forwarding circuitry a subsequent data read of said given address while said data write is still pending (Smaus discloses, at ¶¶ [0036]-[0037], a store to load forwarding controller that forwards store data to subsequent load instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Chaudry’s pipeline to include Smaus’s store to load forwarding to improve performance by avoiding errors. See Smaus, ¶ [0004].

Response to Arguments
On page3-4 of the response filed April 22, 2022 (“response”), the Applicant argues that the statutory double patenting rejection is in error and should be withdrawn. 
These remarks are persuasive, and the rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183